In the
                             Court of Appeals
                     Second Appellate District of Texas
                              at Fort Worth
                                No. 02-18-00215-CR

EX PARTE MICHAEL ELLIS                  § On Appeal from the 213th District Court

                                        § of Tarrant County (1497758D)

                                        § December 20, 2018

                                        § Opinion by Justice Meier

                                        § (nfp)

                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgment. It is ordered that the order of the trial

court is affirmed.


                                     SECOND DISTRICT COURT OF APPEALS




                                     By /s/ Bill Meier
                                        Justice Bill Meier